DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 12/05/2021 and 10/22/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
			      Response to Argument
Applicant’s argument regarding the reference Manevich not being a prior art because “both the present application and Manevich are and were owned by (i.e., commonly-assigned to) the same assignee at the time the present application was filed, and because Manevich was filed within one year of the effective filing date of the present application. Therefore, Manevich cannot be used as prior art.” Is persuasive. Therefore this action is a second Non Final.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/ patents/process/file/efs/guidance/ eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of copending Application No. 16/424588 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8-11, 13 and 14 of copending Application No. 16/424588 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 7, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph DiTomaso US 20190279241 (hereinafter DiTomaso) in view of Glenn Carter Scott et al. US 20200174679 (hereinafter Scott).
As per claim 1, DiTomaso teaches: A computing system comprising:
a network interface configured to transmit, from a client application, a proposed storage request to a plurality of endorser nodes of a blockchain (storage request from client [through an interface] is transmitted to endorsers (DiTomaso: para. 101 and fig. 5, interface 510); and
a processor configured to receive, via the network interface, a first endorsement of the storage request from a first endorser node (“The endorser peer nodes may endorse the transaction (including the user-generated content) and return endorsement responses to the client.” DiTomaso: para. 99),
wherein the processor is further configured to control the network interface to transmit a storage proposal to an orderer node of the blockchain (“In response to the transaction being endorsed by enough endorsers to satisfy an endorsement policy of the blockchain, the client may build a transaction proposal which includes the user-generated content and the endorsement responses and forward the transaction proposal to an ordering node.” DiTomaso: para. 99, Also, “the endorser nodes may verify the transaction and transmit endorsement response. The transaction and the endorsement responses may be forwarded as a transaction proposal to an ordering node.” DiTomaso: para. 104),
where the first endorsement comprises a full-step hash verification of the proposed storage request, and receive a second endorsement of the storage request from a second endorser node, where the second endorsement comprises a reduced-step hash verification of the storage request (verification of request can be generated in form of full or partial verification of hash chain. Scott: para. 90-92).
 transmit a storage proposal that includes the full-step hash endorsement and the reduced-step hash endorsement (Scott: para. 90-92 and fig. 3, steps 322).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DiTomaso with the methods of Scott to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to provide a more reliable verification. 
As per claim 7, the rejection of claim 1 is incorporated herein. DiTomaso teaches: the proposed storage request comprises a blockchain entry to be stored in a data block among a hash-linked chain of data blocks (DiTomaso: para, 101).
As per claim 8, this claim defines a method that corresponds to system claim 1
and does not define beyond limitations of claim 1. Therefore, claim 8 is rejected with the same rational as in the rejection of claim 1.
As per claim 14, this claim defines a method that corresponds to system claim 7
and does not define beyond limitations of claim 7. Therefore, claim 14 is rejected with the same rational as in the rejection of claim 7.
As per claim 15, this claim defines a non-transitory computer readable medium
comprising instructions that corresponds to the method of claim 8 and does not define beyond limitations of claim 8. Therefore, claim 15 is rejected with the same rational as in the rejection of claim 8.
As per claim 6, the rejection of claim 1 is incorporated herein. DiTomaso does not teach; however, Scott discloses: the second endorsement is received via a message which comprises a message element that indicates the message comprises the reduced-step hash verification (the messages used to generate the block hash values in the set of block hash values for the blocks that identify the field values that are responsive to the read request are recreated from the field data sets stored in the blocks and the prior hash values. Scott: para. 99)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of DiTomaso and Scott with the teaching of Manevich to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to identify the hash chain used in verification. 
As per claim 13, this claim defines a method that corresponds to system claim 6 and does not define beyond limitations of claim 6. Therefore, claim 13 is rejected with the same rational as in the rejection of claim 6.

Allowable Subject Matter

The invention defined in claims 16 and 21 are not suggested by the prior art of record.

The prior art of record (in particular, DiTomaso; Joseph US 20190279241 A1, Scott; Glenn Carter et al. US 20200174679 A1, Manevich; Yacov et al. US 20200167339 Ai, Novotny; Petr et al. US 20200364205 A1, Paczkowski; Lyle Walter et al. US 11038857 Bi, Anderson; Ryan M. et al. US 20170255765 A1, WU; Jui-Ming et al. US 20140164775 A1, VOLK; Tomaz US 20200027093 A1 and Suga; Yuji US 20060075246 A1) singly or in combination does not disclose, with respect to independent claim 16 “a network interface configured to receive, from a client application, a storage request that comprises a full-step hash of a data value signed by the client application and a reduced-step hash of the data value signed by the client application; and a processor configured to determine whether to verify the full-step hash of the storage request or the reduced-step hash of the storage request, and in response to a determination to verify the reduced-step hash of the storage request, generate an approximate hash verification for the reduced-step hash of the data value, wherein the processor further controls the network interface to transmit an endorsement response which includes the generated approximate hash verification.” and similar limitations of independent claim 21.
      Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493